  Case 17-01619        Doc 72    Filed 12/16/20 Entered 12/17/20 09:43:58           Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                       )               BK No.:     17-01619
Jessica Smith,                               )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
                 Debtor(s)                   )

                  ORDER GRANTING DEBTOR'S MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) Debtor's Plan is modified under § 1329 by deferring the default to the end of the plan.

  2) Debtor's Plan is modified under § 1329 by decreasing her plan payment to $975.00 per month.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: December 16, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 mcolter@davidmsiegel.com
